Case: 18-11031      Document: 00514883440         Page: 1    Date Filed: 03/21/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                    No. 18-11031                         March 21, 2019
                                  Summary Calendar
                                                                          Lyle W. Cayce
                                                                               Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

ARTURO TORRES-CABRERA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:17-CR-627-1


Before DAVIS, HAYNES, and GRAVES, Circuit Judges.
PER CURIAM: *
       Arturo Torres-Cabrera appeals his conviction for illegal reentry after
deportation and his sentence of 33 months of imprisonment and two years of
supervised release.       He argues that his sentence exceeded the statutory
maximum because the enhanced penalty provision of 8 U.S.C. § 1326(b)(1) is
unconstitutional. He also asserts that his guilty plea was involuntary because
he was not admonished that his prior felony conviction could only be used to


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-11031   Document: 00514883440    Page: 2   Date Filed: 03/21/2019


                               No. 18-11031

enhance his sentence under § 1326(b)(1) if it was submitted to a jury and
proved beyond a reasonable doubt.
     However, Torres-Cabrera has filed an unopposed motion for summary
disposition and a letter brief conceding that these issues are foreclosed by
Almendarez-Torres v. United States, 523 U.S. 224 (1998). He explains that he
has raised the issues only to preserve them for possible further review.
Accordingly, because summary disposition is appropriate, see Groendyke
Transp., Inc. v. Davis, 406 F.2d 1158, 1162 (5th Cir. 1969), Torres-Cabrera’s
motion is GRANTED, and the district court’s judgment is AFFIRMED.




                                     2